In re Byron Harrington, applying for writs of certiorari or review and/or supervisory, to the Third Circuit, Court of Appeal. No. K82-624 Thirty eighth Judicial District Court, Nos. 35154 and 35155. Parish of Cameron.
Granted. The ruling of the court of appeal is set aside. Because the court of appeal summarily reversed the trial court’s judgment with a memorandum ruling, and because the result appears to be incorrect, the matter is remanded to the court of appeal for briefing, argument and opinion.
BLANCHE and WATSON, JJ., would deny the application since defendant has a remedy by appeal in event of conviction.